Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of improper content.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2 and 11 are objected to because of the following informalities: The abbreviations “CTAC” in claim 2, “PDMS” in Claim 10, and “TEA” in claim 11 should be replaced with generic terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
Claim 1 recites the limitation “a support-carried water tank”.  It is unclear what is required by this limitation.  It is unclear if the claim is requiring a support which has a water tank therein/thereon OR a water tank which has a support therein/thereon.  It is further unclear if the claim requires water is in the tank or the tank is capable of holding water.  For the purpose of examination, the limitation will be treated as “a water tank comprising water and a support”.
The term “enlarged” in claim 1 is a relative term which renders the claim indefinite. The term “enlarged” is not defined by the claim, the specification does not provide a standard for ascertaining the For the purpose of examination any size micelle will meet the claim limitation.
Claim 8 recites the support having the shape of “a line”; however, a line is one dimensional and is not a shape because it has no form.  For the purpose of examination, the claim will be treated as having this limitation omitted.
The term “ultra-large” in claim 9 is a relative term which renders the claim indefinite. The term “ultra-large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, any pore size will meet the claim limitation.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior at is Imai (US 8231966) in view of Yang (Yang, Structure-Dependent and Glutathione-Responsive Biodegradable Dendritic Mesoporous Organosilica Nanoparticles for Safe Protein Delivery, Chemistry of Materials, 28, 2016, pg. 9008-9016) and Fu (Fu, Synthesis of Mesoporous Silica-Coated Magnetic Nanocomposites using Polyehtylene-Glycol0Polylactic Acid as a New Template, Journal of Nanoscience and Nanotechnology, vol. 17, 2017, pg. 3077-3083), as discussed below.  While mesoporous silica/tungsten composites are known in the art (For Example: Yang, Synthesis, characteriazation and catalytic application of mesoporous W-MCM-48 for the selective oxidation of cyclopentene to glutaraldehyde, Journal of Molecular Catalysis A: Chemical, 241, 2005, pg. 205-214), the prior art does not teach or suggest a method including the specific steps as recited in Claim 11.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 8231966) in view of Yang (Yang, Structure-Dependent and Glutathione-Responsive Biodegradable Dendritic Mesoporous Organosilica Nanoparticles for Safe Protein Delivery, Chemistry of Materials, 28, 2016, pg. 9008-9016) and Fu (Fu, Synthesis of Mesoporous Silica-Coated Magnetic Nanocomposites using Polyehtylene-Glycol0Polylactic Acid as a New Template, Journal of Nanoscience and Nanotechnology, vol. 17, 2017, pg. 3077-3083).
	Regarding Claim 1, Imai teaches a method of manufacturing a mesoporous silica film structure, the method comprising: a silica deposition step of supplying a sol solution having a water solvent (col. 9 ln. 5), cationic surfactant, and silica precursor (col. 9 ln. 41-61) to a support (col. 10 ln. 5-15) in order to obtain a structure including the support and a mesoporous silica film formed on the support after the silica deposition step.
	Imai does not explicitly teach the surfactant including an anionic co-surfactant for forming micelles at a predetermine ratio; however, Yang teaches a method of micelle templating mesoporous silica wherein both particle size and pore size is easily tuned by adjusting a ratio of cationic to anionic surfactant (pg. 9009 2nd col. - pg. 9010 1st col.).  Yang teaches surfactant addition with heating to dissolve the surfactant (pg. 9014 1st col.).  It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Imai to include an anionic co-surfactant added with heating, as suggested by Yang, in order to have the benefit of easily tuning particle and pore sizes.
	Imai does not explicitly teach the order of steps being a first step of forming the micelle template, a second step of silica deposition, and a subsequent washing step; however, the claimed order is known in the art.  Fu teaches a process wherein the template is formed on the substrate, the silica is deposited on the template substrate with heating at 40C for 24 hours, and the coated substrate is then 
	Regarding Claim 2, Imai teaches CTAC cationic surfactant (col. 8 ln. 34-35). Yang teaches the anionic surfactant is sodium salicylate (pg. 9009 2nd col. - pg. 9010 1st col.).
	Regarding Claim 3, Yang teaches a ratio of 0.5:1 (Figure 1).
	Regarding Claim 4, Imai teaches film thicknesses of 15-500 nm (col. 6 ln. 36-37). Imai teaches the pore diameter in the range of 5-200 nm (Imai, Claim 5).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the thickness and pore diameter of Imai to be any of the taught values, including those within the claimed ranges, because Imai teaches they are all suitable values for use with the invention.
	Regarding Claim 5, Yang teaches adjustment of the pore size with the ratio of cationic to anionic surfactant as discussed above. Fu teaches adjustment of a reaction temperature and time to control pore size (3.1.3).  It would have been prima facie obvious to one of ordinary skill in the art to adjust the ratio and reaction conditions of the combined references, as suggested in Yang and Fu, in order to achieve a desirable final pore size.
	Regarding Claim 6, Imai teaches the pH of the solution adjusted to 9-12 for hydrolysis and polycondensation (col. 9 ln. 48-52).  Fu teaches heating to 40C in the silica coating step as discussed with regards to Claim 1.
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 8231966) in view of Yang (Yang, Structure-Dependent and Glutathione-Responsive Biodegradable Dendritic Mesoporous Organosilica Nanoparticles for Safe Protein Delivery, Chemistry of Materials, 28, 2016, pg. 9008-9016) and Fu (Fu, Synthesis of Mesoporous Silica-Coated Magnetic Nanocomposites using Polyehtylene-Glycol0Polylactic Acid as a New Template, Journal of Nanoscience and Nanotechnology, vol. 17, 2017, pg. 3077-3083) as applied to claims 1-8 above, and further in view of Sanchez (Sanchez, Design, Synthesis, and Properties of Inorganic and Hybrid Thin Films Having Periodically Organized Nanoporosity, Chem. Mater., 2008, 20, 3, pg. 682-737) and Jackman (Jackman, Using Elastomeric Membranes as Dry Resists for Dry Lift-Off, Langmuir, 1999, 15, pg. 2973-2984).
	Regarding Claims 9-10, The combined references do not explicitly each the mesoporous film being patterned by use of a shadow mask; however, bottom up approaches to patterning of mesoporous silica films to achieve complex architectures, for integration on chips, and controlling multi-functionality is known in the art (Sanchez, 5.4).  It would have been prima facie obvious to one of ordinary skill in the art to modify the method of the combined references to include patterning, as suggested in Sanchez, in order to achieve a final product having desirable properties including complex architectures, capability of integration on chips, and controlled multi-functionality.
	The combined references do not explicitly teach bottom-up patterning by use of a PDMS shadow mask; however, PDMS shadow mask are known in the art for forming complex structures with sol-gel coating materials (Jackman, abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include a PDMS shadow mask, as taught in Jackson, because it is a known mask suitable for forming complex .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rohlfing (Rohlfing, Low-Temperature Synthesis of Mesoporous Titania-Silica Films with Pre-Formed Anatase Nanocrystals, Chem. Mater., 2009, 21, 12, pg. 2410-2417); Kelley (US 7060329); Chen (Chen, Synthesis of MCM-48 Using Mixed Cationic-Anionic Surfactants as Templates, Chem. Mater., 1997, 9, pg. 2685-2686); Kim (Kim, Flow-Induced Silica Structure during in Situ Gelation of Wormy Micellar Solutions, Langmuir, 2000, 16, 4761-4765); and Ohkubo (Ohkubo, Synthesis of highly-ordered mesoporous silica particles using mixed cataionic and anionic surfactants as templates, Journal of Colloid and Interface Science, Volume 312, Issue 1, 2007, pg. 42-46).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712